The opinion of the Court was delivered, by
Woodward, J.
We have carefully considered the several errors, assigned in this cause, and all that has been urged in support of them, and we have found no ground for reversing the judgment. The evidence of Mr. Lewis was properly admitted; and the cause was put to the jury by the learned judge who presided at the trial in a manner quite as favorable to the plaintiff in error as he had any right to claim.
We care not how distinctly it is understood, that, when a man erects a building to rent, the law requires a reasonable share of that- regard for human life which he is sure to manifest when he builds for his own inhabitance. If he will build, as is charged and found in this case, “ loosely, carelessly, unskilfully, and negligently,” and with “ insufficient and improper materials,” whereby the innocent and unsuspecting are injured, let him respond in damages. He is bound to employ reasonable skill and diligence in the erection of his building, regard being had to the uses and purposes for which it is designed.
The plaintiff in error understood from the first that, if the government became his tenant, a strong building would be needed, suitable for heavy storage. He built with his eyes open to that object. If, after it was finished, he knew there were defects in it, which unfitted it for the designated purpose, he should have stipu*398lated in his lease against its being used for heavy storage. He omitted his duty in both respects. He did not build a strong storehouse; and he did not forbid heavy storage. He must bear the consequences of his neglect, and he has reason to felicitate himself that they are not more serious.
The judgment is affirmed.